Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing San Joaquin Bancorp Administrative Offices 1000 Truxtun Avenue Phone: (661) 281-0360 Bakersfield, CA 93301 Fax: (661) 281-0366 News Release San Joaquin Bancorp Reports First Quarter Results for 2007 BAKERSFIELD, Calif., April 25, 2007 (Business Wire): San Joaquin Bancorp (OTCBB: SJQU), a bank holding company with $761 million in assets, today announced financial results for the 1 st quarter ended March 31, 2007. Net income after tax for the 1 st quarter of 2007 remained relatively constant at $2.22 million compared to $2.21 million in the 1 st quarter of 2006. Earnings per share for the quarter were down slightly at $0.59 per diluted share compared to $0.60 per diluted share for the 1 st quarter of 2006. Bart Hill, President, said, "San Joaquin Bancorp continues to show healthy growth in total assets, deposits, and loans despite increased competitive pressures and a challenging interest rate environment. We remain the fastest growing bank in our market and have experienced excellent market penetration during the first quarter of this year. While income growth slowed this quarter, return on equity and assets remained at strong levels. We continue to be recognized in our market place as a quality business bank with a high profile." Highlights for the quarter: Net income  up slightly at $2.22 million Loans, net of unearned fees - up 24% to $547 million Deposits - up 10% to $684 million Assets - up 12% to $761 million Income Statement Interest income for the 1 st quarter of 2007 was $13.0 million compared to $10.4 million reported in the same quarter in 2006, an increase of $2.6 million, or 25%. The yield on average earning assets increased from 7.07% in the 1 st quarter of 2006 to 7.77% in 2007. Loan and investment yields both increased in 2007 compared to 2006. Average earning assets to average total assets increased from 91% at the end of 1 st quarter in 2006 to 92% in 2007. Interest expense for the 1st quarter of 2007 was $5.8 million compared to $3.4 million for the 1 st quarter of 2006. Overall, cost of funds for the 1 st quarter of 2007 at 3.45% increased by 114 basis points compared to the 1 st quarter of 2006 rate of 2.31% . Average non-core funding consisting of time deposits over $100,000, brokered time deposits, and other borrowings increased $36.4 million in the 1 st quarter of 2007 compared to the 1 st quarter of 2006. 1 Net interest margin decreased in the comparative 1 st quarters from 4.74% in 2006 to 4.33% in 2007 primarily due to the increased cost of funding from core deposits and use of non-core funding. Non-interest income was $740,000 for the 1 st quarter of 2007 compared to $656,000 for the same period in 2006. The improvement for the quarter was primarily due to increases in deposit fees, merchant card charges, and dividend income from Federal Home Loan Bank stock. Non-interest expense increased to $3.9 million for the 1 st quarter of 2007 compared to $3.6 million in the same period of 2006. The increase of $0.3 million for the quarter resulted mainly from increases in professional and legal fees associated with compliance and regulatory filings, as well as, increases in salaries and employee benefits. The Companys efficiency ratio was 48.23% in the 1 st quarter of 2007 compared to 47.07% in the 1 st quarter of 2006. Provision for loan losses remained virtually the same in the 1 st quarter of 2007 at $225,000 compared to $230,000 in 2006. Return on average assets was 1.22% for the quarter in 2007 compared to 1.36% in 2006. Return on average equity was 19.38% in the 1 st quarter of 2007 and 21.90% in the 1 st quarter of 2006. Balance Sheet Total assets increased from $678 million at March 31, 2006 to $761 million March 31, 2007 due primarily to steady loan growth. Assets grew by 12% year over year. Total loans, net of unearned fees, increased $107 million to $547 million, or 24%, compared to $440 million at the 1 st quarter end in 2006. Loan growth was mainly attributable to growth in construction loans secured by real estate. Total investment securities were $134 million at the end of the 1 st quarter 2007 compared to $156 million at 1 st quarter end 2006. The decrease of $22 million is in line with the Companys plan to allow lower yielding investments to mature with subsequent reinvestment in higher yielding assets, such as loans. Total deposits were $684 million at 1 st quarter end 2007 compared to $624 million in 2006. The increase of $60 million, or 10%, was primarily due to growth in time and savings deposits. The Companys use of non-core funding, consisting of Federal Home Loan Bank (FHLB) advances, time deposits in amounts greater than $100,000, brokered time deposits, public funds, and other borrowings, continues to be a small percentage of total funding. At March 31, 2007, non-core funds were $64 million compared to $28 million at March 31, 2006. Non-core funding accounted for approximately 9% of total funding at 1 st quarter end 2007 compared to 4% in 2006. 2 Asset Quality The Company had net charge-offs of $32,000 for the 1 st quarter of 2007 compared to $86,000 in net recoveries for 2006. The allowance for loan losses was $8.6 million and $7.3 million or 1.57% and 1.66% of loans at March 31, 2007 and 2006, respectively. Nonperforming and restructured loans were $3,669,000 at March 31, 2007, compared to $479,000 at March 31, 2006. The percentage of nonperforming and restructured loans to total loans, net of unearned income, was 0.67% at 1 st quarter end 2007 compared to 0.11% at 1 st quarter end 2006. San Joaquin Bancorp assesses and manages credit risk on an ongoing basis through a formal credit review program and approval policies, internal monitoring and formal lending policies of its wholly-owned bank subsidiary, San Joaquin Bank. The Company believes that the Banks ability to identify and assess risk and return characteristics of the loan portfolio is critical for profitability and growth of the consolidated group. The Company, through the Bank, emphasizes credit quality in the loan approval process, active credit administration and regular monitoring. The Bank has designed and implemented a comprehensive loan review and grading system that functions to monitor and assess the credit risk inherent in the loan portfolio. Capital Total shareholders equity at March 31, 2007 was $48 million compared to $41 million at March 31, 2006. Total Tier I capital was $59 million at March 31, 2007 compared to $41 million at March 31, 2006. The increase of Tier I capital, year over year, includes a $10 million issuance of qualifying trust preferred securities in a private placement, which was consummated on September 1, 2006. Capital ratios for the Company continue to remain above the well-capitalized guidelines established by bank regulatory agencies. Additional Information San Joaquin Bancorp is a bank holding company formed in 2006 and is subject to the regulatory oversight of the Board of Governors of the Federal Reserve System. San Joaquin Bank, wholly-owned by San Joaquin Bancorp, is an insured state-chartered member bank of the Federal Reserve System. The Bank was established in 1980 and is headquartered in Bakersfield, California. San Joaquin Bank is a full-service, community bank with three banking offices in Bakersfield and one in Delano. San Joaquin Bank emphasizes professional, personal banking service directed primarily to small and medium-sized businesses and professionals. The Bank also provides a full range of banking services that are available to individuals, public entities, and non-profit organizations. FORWARD-LOOKING INFORMATION: The following appears in accordance with the Private Securities Litigation Reform Act of 1995: This press release contains forward-looking statements about San Joaquin Bancorp for which it claims the protection of the safe harbor provisions contained in the Private Securities Litigation Reform Act of 1995, including statements with regard to descriptions of our plans or objectives 3 for future operations, products or services, and forecasts of our revenues, earnings or other measures of economic performance. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They often include the words "believe," "expect," "anticipate," "intend," "plan," "estimate," or words of similar meaning, or future or conditional verbs such as "will," "would," "should," "could," or "may." Forward-looking statements, by their nature, are subject to risks and uncertainties. A number of factors many of which are beyond our control could cause actual conditions, events or results to differ significantly from those described in the forward-looking statements and reported results should not be considered an indication of our future performance. Some of these risk factors include, among others, certain credit, market, operational and liquidity risks associated with our business and operations, changes in business and economic conditions in California and nationally, rising interest rates, potential acts of terrorism (which are beyond our control), volatility of rate sensitive deposits and assets, value of real estate collateral securing many of our loans, accounting estimates and judgments, compliance costs associated with the companys internal control structure and procedures for financial reporting. These risk factors are not exhaustive and additional factors that could have an adverse effect on our business and financial performance are set forth under Risk Factors and elsewhere in this quarterly report and in our annual report on Form 10-K. Forward-looking statements speak only as of the date they are made. We do not undertake to update forward-looking statements to reflect circumstances or events that occur after the date forward-looking statements are made. 4 San Joaquin Bancorp and Subsidiaries Consolidated Balance Sheet (unaudited) As of March 31 2007 2006 ASSETS Cash and due from banks $ 31,772,000 $ 56,914,000 Interest-bearing deposits in banks 884,000 2,551,000 Federal funds sold 20,900,000 - Total cash and cash equivalents 53,556,000 59,465,000 Investment securities Held to maturity 126,828,000 148,825,000 Available-for-sale 7,068,000 7,008,000 Total Investment Securities 133,896,000 155,833,000 Loans, net of unearned income 546,662,000 439,814,000 Less: allowance for loan losses (8,602,000) (7,319,000) Net Loans 538,060,000 432,495,000 Premises and equipment 7,542,000 7,800,000 Investment in real estate 626,000 693,000 Interest receivable and other assets 26,929,000 21,704,000 TOTAL ASSETS $ 760,609,000 $ 677,990,000 LIABILITIES Deposits: Noninterest-bearing $ 176,323,000 $ 183,037,000 Interest-bearing deposits 507,180,000 440,579,000 Total Deposits 683,503,000 623,616,000 Short-term borrowings - - Long-term debt 17,095,000 6,795,000 Accrued interest payable and other liabilities 12,406,000 6,663,000 Total Liabilities 713,004,000 637,074,000 SHAREHOLDERS' EQUITY Common stock, no par value - 20,000,000 shares authorized; 3,525,522 and 3,486,222 issued and outstanding at March 31, 2007 and 2006, respectively 10,726,000 10,221,000 Additional paid-in capital 202,000 26,000 Retained earnings 38,249,000 30,817,000 Accumulated other comprehensive income (loss) (1,572,000) (148,000) Total Shareholders' Equity 47,605,000 40,916,000 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 760,609,000 $ 677,990,000 5 San Joaquin Bancorp and Subsidiaries Consolidated Statement of Income (unaudited) Three Months Ended March 31 2007 2006 INTEREST INCOME Loans (including fees) $ 11,414,000 $ 8,537,000 Investment securities 1,515,000 1,622,000 Fed funds sold & other interest-bearing balances 68,000 277,000 Total Interest Income 12,997,000 10,436,000 INTEREST EXPENSE NOW 16,000 18,000 Money market 3,209,000 2,356,000 Savings 1,504,000 739,000 Time deposits & IRAs of $100,000 or more 400,000 162,000 Other time deposits & IRAs 229,000 46,000 Short-term borrowings 90,000 2,000 Long-term borrowings 304,000 114,000 Total Interest Expense 5,752,000 3,437,000 Net Interest Income 7,245,000 6,999,000 Provision for loan losses 225,000 230,000 Net Interest Income After Loan Loss Provision 7,020,000 6,769,000 NONINTEREST INCOME Service charges & fees on deposits 210,000 196,000 Other customer service fees 279,000 292,000 Net gain on sale of fixed assets 6,000 4,000 Other 245,000 164,000 Total Noninterest Income 740,000 656,000 NONINTEREST EXPENSE Salaries and employee benefits 2,367,000 2,277,000 Occupancy 243,000 216,000 Furniture & equipment 239,000 246,000 Promotional Expense 150,000 158,000 Professional Expense 389,000 239,000 Other 463,000 467,000 Total Noninterest Expense 3,851,000 3,603,000 Income Before Taxes 3,909,000 3,822,000 Income Taxes 1,694,000 1,616,000 NET INCOME $ 2,215,000 $ 2,206,000 Basic Earnings per Share $ 0.64 $ 0.64 Diluted Earnings per Share $ 0.59 $ 0.60 6 Financial Highlights - March 31, 2007 (data in thousands except per share data) First 3 Months % Variance (unaudited) 2007 2006 2007 vs. 2006 Net Interest Income $ 7,245 $ 6,999 3.5% Non Interest Income $ 740 $ 656 12.8% Addition to Provision for Loan Losses $ 225 $ 230 -2.2% Net Income $ 2,215 $ 2,206 0.4% Total Assets $ 760,609 $ 677,990 12.2% Total Net Loans $ 538,060 $ 432,495 24.4% Total Deposits $ 683,503 $ 623,616 9.6% Total Shareholders Equity $ 47,605 $ 40,916 16.3% Basic Earnings per Share $ 0.63 $ 0.64 -1.6% Diluted Earnings per Share $ 0.59 $ 0.60 0.0% Book Value per Share $ 13.50 $ 11.78 14.6% Key Ratios: Annualized Return on Average Equity 19.38% 21.90% Annualized Return on Average Assets 1.22% 1.36% Annualized Net Interest Margin 4.33% 4.74% Efficiency Ratio 48.23% 47.07% San Joaquin Bancorp Contact Information: Bart Hill President (661) 281-0300 Stephen M. Annis Executive Vice President & Chief Financial Officer (661) 281-0360 Company Website: www.sjbank.com 7
